                  Case 19-11849-JTD               Doc 14       Filed 08/19/19         Page 1 of 3



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re:                                                       Chapter 11

    NATURAL PRODUCT ASSOCIATION, 1                               Case No. 19-11849 (JTD)

                         Debtor.                                 Related Docket Nos. 1, 3, 4, 5, 6 and 13


            AMENDED NOTICE OF FILING OF BANKRUPTCY PETITION
         AND RELATED PLEADINGS; NOTICE AND AGENDA OF HEARING ON
                      FIRST DAY MOTIONS SCHEDULED
          FOR AUGUST 20, 2019 AT 11:00 A.M. (PREVAILING EASTERN TIME)

         PLEASE TAKE NOTICE that on August 19, 2019, the above-captioned debtor and debtor-

in-possession (the “Debtor”) filed a voluntary petition (the “Petition”) for relief under chapter 11

of title 11 of the United States Code, as set forth below:

         A.       Voluntary Petition.

                  1.        Natural Product Association (Docket No. 1; Case No. 19-11849 (JTD))

         B.       First Day Pleadings.

         PLEASE TAKE FURTHER NOTICE that in addition to the filing of its Petition, the Debtor

has filed the following first-day motions and related pleadings (collectively, the “First Day

Motions”):

                  1.        Debtor’s Motion for Entry of Interim and Final Orders (a) Authorizing the
                            Continued Use of the Debtor’s Cash Management System and (b)
                            Extending the Time to Comply with the Requirements of Section 345(b) of
                            the Bankruptcy Code [Docket No. 3]

                  2.        Debtor’s Motion for Entry of Interim and Final Orders (i) Authorizing the
                            Debtor to (a) Pay Certain Prepetition Wages, Salaries, Benefits, and Other
                            Compensation, and (b) Maintain Employee Benefits Programs and Pay
                            Related Obligations, and (ii) Granting Related Relief [Docket No. 4]


1
    The Debtor in this case, along with the last four digits of the federal tax identification number, is Natural Product
    Association (6719). The Debtor’s headquarters are located at 440 1st Street N.W., Suite 520, Washington, DC
    20001.
               Case 19-11849-JTD       Doc 14      Filed 08/19/19   Page 2 of 3



              3.      Debtor’s Motion for the Entry of Interim and Final Orders (i) Authorizing
                      the Debtor’s Proposed Form of Adequate Assurance of Payment, (ii)
                      Establishing Procedures for Resolving Objections by Utility Companies,
                      and (iii) Prohibiting Utility Companies from Altering, Refusing, or
                      Discontinuing Service [Docket No. 5]

       C.     First Day Declaration.

       PLEASE TAKE FURTHER NOTICE that, in addition to the filing of its Petition and First Day

Motions, the Debtor has filed:

              1.      Declaration of Daniel Fabricant, Ph.D. in Support of Chapter 11 Petition
                      and First Day Pleadings [Docket No. 6]

       PLEASE TAKE FURTHER NOTICE that a hearing (the “First Day Hearing”) with respect to

the First Day Motions is scheduled for August 20, 2019 at 11:00 a.m. (prevailing Eastern Time)

before the Honorable John T. Dorsey at the United States Bankruptcy Court for the District of

Delaware, 824 Market Street, 5th Floor, Court Room 4, Wilmington, Delaware 19801.




                                             -2-
              Case 19-11849-JTD      Doc 14      Filed 08/19/19   Page 3 of 3



       PLEASE TAKE FURTHER NOTICE that any and all objections to the First Day Motions may

be made at the First Day Hearing.

Dated: August 19, 2019                   CHIPMAN BROWN CICERO & COLE, LLP
       Wilmington, Delaware


                                                /s/ Mark L. Desgrosseilliers
                                         Mark L. Desgrosseilliers (No. 4083)
                                         Hercules Plaza
                                         1313 North Market Street, Suite 5400
                                         Wilmington, Delaware 19801
                                         Telephone: (302) 295-0192
                                         Facsimile:     (302) 295-0199
                                         Email:         desgross@chipmanbrown.com

                                                  and

                                         Squire Patton Boggs (US) LLP
                                         Mark A. Salzberg (pro hac vice pending)
                                         Christopher J. Giaimo (pro hac vice pending)
                                         Jeffrey N. Rothleder (pro hac vice pending)
                                         2550 M Street, NW
                                         Washington, DC 20037
                                         Telephone: 202-457-6000
                                         Facsimile:     202-457-6315
                                         Email:         mark.salzberg@squirepb.com
                                                        christopher.giaimo@squirepb.com
                                                        jeffrey.rothleder@squirepb.com

                                         Proposed Counsel to the Debtor and
                                         Debtor-in-Possession




                                           -3-
